Exhibit 99.1 Press release WiLAN Enters into Partnership with the University of Waterloo OTTAWA, Canada – May 2, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced a collaborative commercialization partnership with the University of Waterloo.WiLAN will assist the University of Waterloo in the commercialization of their technology and intellectual property. “WiLAN’s combination of resources, expertise, and established deep network of industry contacts makes them the ideal partner,” said Scott Inwood, Director of Commercialization, University of Waterloo. “We believe WiLAN’s assistance will be helpful in commercializing the University’s intellectual property.” The University of Waterloo is a world-class research institution and a national leader in the transfer of ideas and technology to the private sector. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
